UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7494



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE MANUEL BARZOLA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-03-523; CA-04-179-1)


Submitted: February 23, 2006                    Decided: March 2, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Manuel Barzola, Appellant Pro Se. Sonya LaGene Sacks, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jose Manuel Barzola seeks to appeal from the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Barzola

has not made the requisite showing.           We decline to consider the

claims that Barzola asserts for the first time on appeal.                 See

Muth   v.    United   States,   1   F.3d    246,    250   (4th   Cir.   1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED


                                    - 2 -